MEMORANDUM **
Varuzhan Asatryan, a native of Iran and citizen of Armenia, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal of the immigration judge’s denial of his applications for asylum, withholding of removal, and relief under the Convention Against *688Torture. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Ramos-Vasquez v. INS, 57 F.3d 857, 861 (9th Cir.1995), we grant the petition for review, and remand.
Asatryan contends that he is eligible for asylum and withholding of removal on the basis of harm suffered as a result of his ethnicity. Because Asatryan raised this issue before the BIA and the BIA faded to address it, we grant the petition and remand for the BIA to consider in the first instance whether petitioner established eligibility for asylum and withholding of removal on that basis. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam). Asatryan waives review of his political opinion claim for failure to raise the claim in his opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.